Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 10/25/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 10-20.

Drawings
The drawings submitted on 10/25/2021 have been accepted by the examiner.

Specification
The changes to the specification, filed 10/25/2021, are approved.


	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Stephenson on 1/27/2022.

The application has been amended as follows: 

The subject matter of claim 17 is incorporated into claim 16, as follows:

16. (Examiner Amended) A method of making silicon-on-insulator (SOI) die, the method comprising: 
thinning a second side of a silicon substrate to a desired thickness; 
depositing a conductive layer onto the second side of the silicon substrate;
depositing an insulative layer over [[a]] the conductive layer; 
forming one of a permanent die support structure, a temporary die support structure, or any combination thereof on the insulative layer; and
singulating the silicon substrate into a plurality of SOI die.

17. (Examiner Canceled)



Allowable Subject Matter

Claims 10-16, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 10, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including forming one of a permanent die support structure, a temporary die support structure, or any combination thereof directly on the insulative layer deposited on the second side of the substrate.

Regarding Claim 16, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including depositing a conductive layer onto the second side of the silicon substrate.

All other pending dependent claims are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899